Citation Nr: 1410581	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from October 1961 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  By a September 1990 rating decision, the RO denied a claim of service connection for a right knee disability.  The Veteran did not appeal the decision and no new and material evidence was received within the time period to appeal.

2.  Evidence received since the RO's September 1990 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran has degenerative joint disease of the right knee that is attributable to his active military service.


CONCLUSION OF LAW

1.  The September 1990 RO decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1990).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right knee disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran originally filed a claim of service connection for a right knee injury in May 1990.  By a September 1990 rating decision, the RO denied the claim of service connection for a right knee disability then characterized as right knee injury.  The RO determined that there was no evidence of any knee injury during military service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  Additionally, the Veteran did not appeal the decision.  Thus, the September 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1990).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was readjudicated in a May 2011 statement of the case, the RO reopened the claim by finding that new and material evidence had been received.  Regardless of that occurrence, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran submitted a January 2011 medical opinion from a private physician, Dr. R.T.  It was essentially Dr. R.T.'s opinion that the Veteran's right knee problems are related to his military service, including when he fell while serving aboard a submarine.  Moreover, private treatment records from the Stillwater Clinic were added to the record after the September 1990 decision.  The records include an entry dated in September 1985 whereby it was noted that the Veteran had a history of falling in a submarine in 1963 with recurrent right knee pain.

Because the January 2011 opinion and September 1985 treatment record constitute new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and the evidence raises a reasonable possibility of substantiating the underlying claim, the Board finds that new and material evidence sufficient to reopen the previously denied claim has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Therefore, the claim is reopened and the Board will address the merits of the claim.

At his August 2012 Board hearing, the Veteran testified that he injured his right knee while serving aboard a U.S. Navy submarine in approximately June 1963.  He recalled that he fell in a battery well and struck both knees against the lip of the well.  The Veteran indicated that he also experienced wear and tear of his right knee as he served for over 20 years in the Navy, which included regular physical rigors.  He maintained that he has experienced right knee problems ever since service but that he did not necessarily seek regular treatment.  Thus, the Veteran contends that service connection is warranted for any current right knee disability.

The service treatment records contain an October 1961 entrance examination.  The Veteran reported a history of a broken right leg.  However, it was noted that this problem involved his right ankle and his right knee was found to be normal at entrance.  Thus, the Veteran is presumed to have been in sound condition as to his right knee when he entered service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

Additional evidence in the Veteran's service records supports his recollection of an in-service right knee injury.  His personnel records show that he served aboard Navy submarines.  A June 1963 entry notes that the Veteran sought treatment for right knee pain.  He had a history of trauma to the right knee with episodes of swelling over the past month.  There was no tenderness on examination, but swelling persisted as the area around the Veteran's right knee was measured at a greater circumference compared to the left knee.  The impression appears to read as posttraumatic knee and he was advised to use a whirlpool for treatment.  Although multiple periodic examinations are normal, the Veteran was seen again in August 1977 for pain in the right leg below the knee.

Several pieces of evidence created after the Veteran's service support his assertion that he experienced right knee pain symptoms regularly since service.  First, his own statements and hearing testimony on the matter, as well as an October 2011 statement from his daughter, tend to show that he has experienced problems with his right knee since service.  The Board finds no inconsistency in the statements so as to question their credibility.

Next, as early as September 1985, the Veteran sought treatment for right knee pain at the Stillwater Clinic.  He reported a history that he fell in a submarine during service in 1963 and that he had recurrent pain in his right knee.  Although a specific diagnosis was not made at that time, the Veteran's statement as to his history and symptoms is credible and more probative as it was made in the context of seeking treatment rather than compensation.  While there are not many post-service treatment records pertaining to the right knee prior to filing the claim, the Veteran explained at his hearing that he did not seek regular treatment, but that he did continue to experience right knee problems.  Thus, the Board does not consider the absence of regular treatment records as negative evidence in this case.

The expert medical opinion evidence as to whether the Veteran has a current right knee disability attributable to military service is conflicting.  Weighing in favor of the claim is Dr. R.T.'s January 2011 medical opinion.  Dr. R.T. was able to review a copy of the Veteran's claim file prior to the opinion.  After examining the Veteran, Dr. R.T. provided an assessment of chronic right knee pain with instability and internal derangement.  Dr. R.T. noted an accurate medical history as reported by the Veteran and as evidenced in the service treatment records.  Dr. R.T. stated that it was his feeling that the Veteran's right knee injury was more likely than not related to his U.S. military service based on a review of the records and his belief that the Veteran's statements and history are true and accurate.

A VA physician who conducted an examination of the right knee in April 2011 also commented on the matter.  The examiner reviewed the claims file, conducted a physical examination with x-ray testing, and provided a diagnosis of degenerative joint disease of the right knee.  The examiner gave the opinion that the Veteran's right knee condition is not caused by or the result of military service.  The examiner indicated that the Veteran's knees were similar in nature and that bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative change.  The examiner explained that the fact that similar examination findings are present in symmetrical joints makes it unlikely that a unilateral injury to one joint has caused changes that are not significantly different from the contralateral joint.

In weighing these expert medical opinions, the Board accords the January 2011 opinion from Dr. R.T. considerable evidentiary weight given the persuasive explanation with support in the record.  Dr. R.T. was able to review the evidence of record, conduct a physical examination and interview the Veteran.  Significantly, part of the Dr. R.T.'s rationale is his belief in the Veteran's statements as to his history, statements of which the Board also finds credible.

Although the April 2011 VA examiner provided an explanation for the opinion, the Board finds it to be less persuasive.  First, the opinion does not appear to have been made on a wholly accurate history.  At his hearing, the Veteran indicated that he injured both knees when he fell in the battery well.  This history undercuts the rationale for the opinion because the examiner relied on the fact that only the right knee was injured.  Next, while the examiner provided an alternate cause of aging, the examiner did not address whether this aging occurred during service as the Veteran had over a 20-year service career, which ended when he was nearly forty years of age.  For these reasons, this medical opinion has less evidentiary value.

At the least, the evidence raises a reasonable doubt as to whether the Veteran's current right knee disability is the result of an in-service right knee injury.  When resolving reasonable doubt in his favor, the Board finds that the Veteran has a right knee disability attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on the evidence, the current disability is best characterized as degenerative joint disease.  Accordingly, service connection is warranted for degenerative joint disease of the right knee.


ORDER

The Veteran's claim of service connection for a right knee disability is reopened; service connection for degenerative joint disease of the right knee is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


